Citation Nr: 1629004	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  16-24 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of unauthorized medical services rendered in connection with a private hospitalization in HealthSouth Rehabilitation Hospital of Tallahassee from July 31, 2014, to August 13, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran served on active duty from March 1943 to December 1945, from February 1946 to December 1947, and from November 1950 to November 1951.  The Veteran received a Purple Heart Medal for shell fragment wounds sustained during the assault on Okinawa during World War II.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2015 decision of the Medical Administration Service (MAS) of the North Florida/South Georgia Veterans Health System in Gainesville, Florida that denied payment or reimbursement for the Veteran's hospitalization in HealthSouth Rehabilitation Hospital from July 31, 2014, to August 13, 2014.
.
In his notice of disagreement, the Veteran also stated that he was appealing the issue of payment for medical expenses incurred during the hospitalization from Capital Regional Medical Center hospitalization which immediately preceded the hospitalization at issue.  However, the evidence indicates that payment or reimbursement for that hospitalization was authorized by VA.  Therefore, the Board does not consider this issue to be on appeal, as the benefit sought for that hospitalization was granted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was hospitalized in Capital Regional Medical Center from July 29/30 to July 31, 2014, due to an emergency, namely a stroke.

2.  The Veteran was transferred to HealthSound Rehabilitation Hospital from July 31, 2014, to August 13, 2014, for needed inpatient rehabilitation therapy.

3.  VA facilities providing the needed inpatient rehabilitation therapy were not feasibly available for the period from July 31, 2014, to August 13, 2014.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services provided during a hospitalization in HealthSouth Rehabilitation Hospital from July 31, 2014, to August 13, 2014, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. § 17.120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this issue, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran seeks payment or reimbursement for medical expenses incurred during a hospitalization in the HealthSound Rehabilitation Hospital from July 31, 2014, to August 13, 2014.

Briefly, the Veteran was hospitalized from July 29 or 30 to July 31, 2014, in Capital Regional Medical Center, due a stroke.  This hospitalization was considered an emergency by VA, and payment or reimbursement was authorized.  On July 31, 2014, the Veteran was transferred to the HealthSouth Rehabilitation Hospital for further treatment and rehabilitation due to the stroke.  He remained in that facility until August 13, 2014, when he was discharged to home, with continued rehabilitation on an outpatient basis.  The Veteran's claim was denied on the basis that no prior authorization for the latter hospitalization in HSRH was sought, and that an emergency was not present.  However, VA did authorize payment for the subsequent outpatient rehabilitation.

The case presents some unusual features, and as such, the evidence will be presented in detail.  

According to a Capital Regional Medical Center (CRMC) discharge summary, the Veteran was hospitalized in that facility from July 30-31, 2014, due to an acute lacunar stroke in the left thalamus.  He had a past medical history of hypertension and atrial fibrillation, and presented to the hospital with pain in his face and numbness of the right upper extremity.  The following day, he was "discharged to rehab," and noted to be in stable condition.  

He was admitted to HealthSouth Rehabilitation Hospital (HSRH) on July 31, 2014.  On the admission history and physical, it was noted that his admission diagnoses were acute lacunar infarct with left thalamus with residual right facial and arm numbness and pain, hypertension, atrial fibrillation, depression, benign prostatic hypertrophy, and essential tremor.  He had been admitted to CRMC, with symptoms consistent with a lacunar infarction of the left thalamus.  He was stabilized, and blood pressure managed.  He was felt to be a candidate for transfer to HealthSouth for comprehensive rehabilitation.  

According to the post-admission history and physical, he was 88 years old, and had recently been admitted to CRMC after suffering a cerebrovascular accident.  "He did make gains there to the point where it was felt he was ready for more intensive rehabilitation prior to a safe discharge to home."  On examination, blood pressure was 175/101 and pulse was 95.  His heart appeared to be irregular.  He had perhaps some mild weakness in the right upper extremity versus the left.  He was noted to have a fair amount of tremors, even with--or due to--his medications.  In the lower extremities, he had some mild weakness on the right.  He was alert, oriented and answered questions appropriately.  The impression was cerebrovascular accident with right-sided deficits with decreased mobility and activities of daily living related issues complicated by fairly significant essential tremor from medications, hypertension, atrial fibrillation, degenerative joint disease of multiple extremities, and adjustment related issues.  

The plan was for intensive inpatient rehabilitation to maximize gait stability and activities of daily living related issues, including physical therapy, occupational therapy, and speech pathology 3 hours per day 5 days a week.  Medications including Coumadin would also be continued for stroke prevention.  He was to be monitored closely regarding his hypertension, with a goal of 105-135/<84, while also avoiding hypotension.  Therapies for his other conditions were planned as well.  

It was felt that he was best suited for inpatient rehabilitation due to his multiple medical and physical issues which would lead to a poor outcome with a less intensive environment.  He would need 24-hour per day, 7-day per week availability of nursing services with expertise in rehabilitation medicine.  The estimated stay was for 14 days.  

VA MAS records show that on July 30, 2014, a point of contact at CRMC, Y, notified VA of the Veteran's admission to CRMC on July 29, 2014, with an admission diagnosis of rule out cerebrovascular accident.  

On July 30 or 31, 2014, a VA Continued Stay Review noted that the Veteran had been hospitalized in CRMC for acute inpatient care, with a primary diagnosis of rule out TIA versus stroke.  It was unknown whether the Veteran was requesting transfer, but he was not stable for transfer at that time.  

According to an entry dated July 31, 2104, the VA contacted CRMC, and spoke with Y, who was noted to be the VA Navigator of CRMC.  VA learned that the Veteran had had a small stroke, and that he might be discharged to HSRH that day for inpatient rehabilitation.  Y reported that "the [Veteran] will use his Medicare for admission to that that facility."  It was noted "VA would continue to follow."  

An addendum dated August 1, 2014, noted as follows:  "AUTHORIZED  MEETS ELIGIBILITY CRITERIA UNDER 38 USC 1703 / P&T."  This apparently referred to the CRMC hospitalization, because the criteria for payment of an authorized hospitalization were met for that hospitalization.  See 38 U.S.C.A. § 1703; 38 C.F.R. §§ 3.52, 3.54.  

Another note dated that same day reported that the Veteran had been discharged on July 31, 2014, to HSRH for inpatient rehabilitation.  Also dated August 1, 2014, was a Primary Care discharge note, which reported that the Veteran's spouse had been spoken with.  According to a "brief history," the Veteran went to the emergency room per a July 29 phone recommendation.  He was found to have CVA, but was stable.  He was sent to inpatient rehabilitation on July 31.  His wife reported that he was doing well, although he had trouble swallowing.  New medications and the location from which they were obtained were discussed.  She had no questions and there was no non-VA local follow-up appointment.  The Veteran's wife was encouraged to call VA for any needs.  

On August 11, 2014, the Veteran's wife called the VA Primary Care clinic.  She reported that the Veteran would be discharged from HSRH soon, and had been told that he would need to continue outpatient physical and speech therapy there.  She requested that this be ordered through VA.  

A consult for the outpatient treatment was placed on August 13, 2014, by the Veteran's PC physician.  The justification for the request was noted to be that "VA facility cannot timely provide the required service."  The type of service was evaluation and treatment, including physical, occupational and speech therapy to be done as an outpatient at HSRH, from which he had been recently discharged after a stroke.  He had right sided weakness, difficult swallowing, and unstable gait.  It was noted:  "Priority:  Emergent - Yes."  It was noted that the fee services treatment plan had been discussed with the attending physician.

Later, on August 14, 2014, a comment was added by an MAS individual who was not identified as having any medical expertise.  It was noted that the consult was being treated as urgent (1-3 days) rather than emergent (1 hour).  The Veteran was approved for evaluation and 8 visits with each therapist.  

The administrative file also contains a "Decision" dated August 2, 2015, noting that there was a denial for the hospitalization.  The authority was 38 U.S.C.A. § 1728, and the denial was on the basis that it was not an emergency and that VA was feasibly available.  It was also noted:  "Approve episode of care, from medical standpoint?  No."  The clinical indication to support the decision was that VA had been notified on August 1, 2014, of the rehabilitation placement, after it had occurred, by the Veteran's wife.  Therefore, VA was unable to process under emergency administrative eligibility criteria as the transfer was not for emergent care.  However, this refers to the criteria for authorized medical care, set forth in 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.54.  

Because this combat-wounded Veteran was rated permanently and totally disabled due to service-connected disabilities at the time of the hospitalization, his claim is considered under 38 U.S.C.A. § 1728.  This law provides for VA to reimburse or pay the expenses of unauthorized hospital care or medical services in certain circumstances for emergency treatment of, inter alia, any disability of a veteran who has a total disability permanent in nature from a service-connected disability.  38 U.S.C.A. §  1728(a)(3); 38 C.F.R. § 17.120(a).  

The statute further states that the term "emergency treatment" has the meaning given such term in 38 U.S.C.A. § 1725(f)(1).  That statute, in turn, defines "emergency treatment" as medical care or services furnished, in the judgment of the Secretary- 

(A)   when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B)   when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C)  until- 
(i)   such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii)  such time as a Department facility or other Federal facility accepts such transfer if- 

(I)   at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II)   the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

38 U.S.C.A. § 1725(f)(1).

Here, it has been acknowledged that the initial hospitalization was emergent.  Thus, the emergency lasts until the Veteran can safely be transferred to a VA facility, and such facility is capable of accepting such transfer.  In the alternative, the emergency lasts until such time as a Department facility or other Federal facility accepts such transfer, if at the time the veteran could have been transferred safely a VA facility, no such facility agreed to accept such transfer; and the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  

In this case, HSRH did not make any attempts to transfer the Veteran to a VA facility.  The Veteran contends that he was informed by personnel at the HSRH that his costs were covered by Medicare and/or VA.  He indicates that he was unaware of the time frame for requesting authorization, and that he was told that all appropriate notification to VA had been done.  Based on VA's report of the conversations with the Veteran's wife, the Board finds these statements to be entirely credible.  Indeed, there is nothing in the August 1, 2014, report of conversation with the Veteran's wife that would lead any reasonable to person to suppose that anything further needed to be done.  

Moreover, an alternative basis for a continued emergency exists, until the Veteran can safely be transferred to a VA facility, and such facility is capable of accepting such transfer.  No need for advance application by the Veteran, or attempted transfer by the private hospital, is required under these criteria.  

Here, although the August 2015 decision stated that VA facilities were feasibly available, no explanation was given, and the decision itself was dated a year after the hospitalization at issue.  On the other hand, the authorization in August 2014 for private outpatient rehabilitation was given, in part, due to VA's inability to provide timely treatment.  Given the temporal proximity to the actual event, the Board finds this earlier statement to be more probative as to feasibility.  In this regard, timely rehabilitation after a stroke is key to recovery; indeed, the Veteran's primary care physician, when requesting the private authorization for outpatient treatment, identified the urgency level as "emergent."  Although this was later changed, by administrative personnel, to "urgent," the definitions offered by that individual of 1 hour versus 1 to 3 days, is not identical to the legal definition of emergency.  Moreover, the Board finds the physician's characterization of the necessity of treatment to be more probative than that of administrative personnel.  

Based on the physician's statement, on August 13, 2014, that VA would not be able to provide timely rehabilitation treatment as required after the hospitalization, the Board finds that it is unlikely that the even more intensive rehabilitation treatment such as the Veteran required on an inpatient basis for the first 2 weeks after the stroke would have been feasibly available.  The MAS has not provided any specific evidence that such treatment was feasibly available.  Therefore, the Board concludes that at the time of the Veteran's transfer to HSRH, VA facilities were not feasibly available.  Furthermore, this status continued throughout the Veteran's hospitalization in HSRH, based on the doctor's statement that VA could not timely provide the needed treatment at the conclusion of the hospitalization.  Therefore, it is not necessary to discuss whether the Veteran could have safely been transferred the approximately 160 miles to the VAMC, as opposed to the less than 2 miles to the HSRH.  

In sum, whether or not an emergency was still present at the time of the Veteran's transfer to and hospitalization in HSRH from July 31, 2014, to August 13, 2014, VA facilities were not feasibly available, and, therefore, the criteria for payment or reimbursement for unauthorized medical expenses incurred during that hospitalization have been met.  In reaching this determination, all reasonable doubt has been resolved in this World War II, Purple Heart recipient Veteran's favor.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Reimbursement or payment for unauthorized medical services rendered during a private hospitalization in HSRH from July 31, 2014, to August 13, 2014, is granted.  



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


